Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogita (U.S. Patent Pub. No. 2011/0248246).
	Regarding Claim 1
	G1 of Ogita discloses an organic compound represented by General Formula (G0), 5wherein in General Formula (G0): X represents oxygen or sulfur; each of A1 and A2 independently represents a substituted or unsubstituted aromatic hydrocarbon group having 6 to 30 carbon atoms or a substituted or unsubstituted heteroaromatic 1 to R4 independently represents hydrogen, an alkyl group having 1 to 6 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 7 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 25 carbon atoms; n is an integer of 0 to 4; and  151 is an integer of 1 to 4. 

Claims 2-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogiwara (U.S. Patent Pub. No. 2016/0172599).
	Regarding Claim 2
	Formula 1 of Ogiwara discloses an organic compound represented by General Formula (G1), wherein in General Formula (G1):  20X represents oxygen or sulfur; Ar represents a substituted or unsubstituted arylene group having 6 to 25 carbon atoms; each of R1 to R4 independently represents hydrogen, an alkyl group having 1 to 6 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 7 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 25 carbon atoms;  25n is an integer of 0 to 4; / is an integer of 1 to 4; and  97WO 2018/234932PCT/IB2018/054279 each of Ht and Ht2 independently represents a substituted or unsubstituted fused heteroaromatic ring, wherein the fused heteroaromatic ring comprises one or more of a carbazole skeleton, a dibenzofuran skeleton, and a dibenzothiophene skeleton, and  5wherein the fused heteroaromatic ring has 12 to 30 carbon atoms. 
	
	Regarding Claim 3

	
	Regarding Claim 4
	Formula 10 of Ogiwara discloses the organic compound is represented by General Formula (G3).
	
	Regarding Claim 5
	Formula 22 of Ogiwara discloses each of the Ht and the Ht2 independently represents any of groups represented by General Formulae (Ht-1) to (Ht-4), wherein in General Formulae (Ht-1) to (Ht-4): each of R5 to R13 independently represents hydrogen, an alkyl group having 1 to 6 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 7 carbon atoms, a 5substituted or unsubstituted aryl group having 6 to 25 carbon atoms, or a substituted or unsubstituted heteroaromatic hydrocarbon group having 12 to 30 carbon atoms.
	
	Regarding Claim 6
	Formula 22 of Ogiwara discloses R5 to R8 are bonded to each other to form a saturated ring or an unsaturated ring, 10or R9 to R1 are bonded to each other to form a saturated ring or an unsaturated ring.
	
	Regarding Claim 7
1, and Z2 independently represents oxygen or sulfur; and RI represents hydrogen, an alkyl group having 1 to 6 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 7 carbon atoms, or a substituted or unsubstituted aryl group having 6 to 25 carbon atoms.
	
	Regarding Claim 8
	Formula 30 of Ogiwara discloses the organic compound is represented by Structural Formula (100).
	
	Regarding Claim 9
	FIG. 1 of Ogiwara discloses a light-emitting element comprising the organic compound according to claim 2.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara, in view of Kanamoto (U.S. Patent Pub. No. 2017/0069852).
	Regarding Claim 10
	Ogiwara discloses Claim 9, and a display device comprising: the light-emitting element according to claim 9. 
Ogiwara fails to disclose “at least one of a color filter and a transistor”.
	FIG. 9 of Kanamoto discloses a similar display device comprising: at least one of a color filter (224) and a transistor [0032]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ogiwara, as taught by Kanamoto. The ordinary artisan would have been motivated to modify Ogiwara in the above manner for the purpose of improving color purity (Para. 489 of Kanamoto).

	Regarding Claim 11
	Kanamoto discloses at least one of a housing and a touch sensor [0032].

	Regarding Claim 12
	Kanamoto discloses at least one of a housing and a touch sensor [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892